A year ago, world leaders gave the green light to the 2030 Agenda for Sustainable Development. The document is now our common guide for the next 15 years. In the history of the Organization, there have been similar grand initiatives. Unfortunately, some of them have remained confined to paper, such as the idea 40 years ago of establishing a new world economic order. I very much hope that a similar fate does not befall the current Agenda. Yet such fears do exist. The main problem is that the world lacks systemic stability, which means that there is no confidence in what will come tomorrow, and there is no confidence that the world is evolving in accordance with rational order and common sense. Wars, conflicts and increasing transnational challenges give rise to a feeling of chaos, a chaos that exists side by side with unprecedented interconnectedness and scientific and technological progress. In other words, we are living in conditions of contradictory realities.
How has chaos become a serious contender with positive a globalization progress? I think there are three answers to that question — political, economic and social. From a political point of view, problems have arisen because the so-called winners of the Cold War did not want to integrate the losers into their system. Furthermore, as was the case with the First World War, the victors tried to impose their will on the vanquished and to unilaterally carry out sweeping global changes that affected everyone, not just themselves. That attempt was unsuccessful. It could not have been otherwise. It is probably true that history does teach us something here. The consequences of that attempt were terrible — the destruction of States, festering conflicts, mega-terrorism, large movements of people in the form of migration. As a result, in terms of politics, the world is now in a period of transition. However, we do not know what we are moving towards.
We must also consider the economic factor. In that context, there has always been a conflict between the State and the market — at least since the time of the Industrial Revolution. Balanced and healthy competition is unquestionably useful for economic progress and reducing poverty and inequality. However, in recent decades the balance has been disturbed. The market has gained the upper hand and the State has been relegated to second place. That has happened because it was the objective pursued by so-called corporate capital, which has dominated life in leading developed countries. And what has that free market given us? The minority — the true advocate of corporate capital — has achieved even greater wealth. For everybody else corporate capital has meant nothing but suffering and problems.
It is also important that the market has seriously exacerbated the environmental challenges that the world faces. The market is not concerned with anything except profit. What does the market care about the environment?
Problems of a social nature are probably not so obvious to the general public. At the same time, they are no less serious and no less dangerous than the challenges we face in the political and economic spheres. We are seeing growing social and cultural gaps in the world, and problems of identity loom large. As a result we are spending more and more time arguing about essentially spiritual matters. Without question, there are understandable reasons for the advent of a counterculture in various countries half a century ago. There is also an explanation for how that phenomenon has changed social relations in the West, particularly in the areas of morals, moral values and the family. However, there is something that makes no sense and that is why such changes should affect the rest of the world. Why should those who have accepted the changes impose them on others whose historical contexts were different and whose societies therefore had no reason to adopt similar changes?
Understanding the reasons for the advent of an unstable world that is full of contradictions is certainly important. That is the first step towards action. Therefore, what do we have to do to change the negative global context? In political terms, we have to have a clear understanding of where we want to go from the current period of transition. What is the new world order that we are endeavouring to create? Of course, that is easier said than done. In that context, I cannot help but quote the outstanding thinker Immanuel Kant who said that
“building a just and peaceful international system is the most difficult of all tasks and a perfect solution is impossible”.
We all have ideas about how to change the world, but those ideas are different and we will all have to sacrifice something if we want to enact a change for the better. The result will reflect the lowest common denominator, but that is inevitable. I am not going to try to predict what the reality of this new world order will be in terms of its form and content. I would just like to focus attention on three principles that we think are essential to building that world order.
First, the new system should be State-driven. States remain, as they have been, the main players in international life. Where States are non-existent or weak, anarchy, chaos and violence reign. Secondly, the new world order should be inclusive. That means that all States, without exception, should have a voice — a real voice, not just one for the sake of appearances. Thirdly, I am deeply convinced that the new system cannot be imposed; it needs to be cultivated. Only then would it be considered fair by both politicians and ordinary people.
In terms of the economy, we have been seeing positive trends, notably in connection with the re-establishment of a balance between the State and the market. The financial and economic crisis of the past decade demonstrated the failure of free-market ideas. As a result, around the world we have been seeing the re-establishment and strengthening of the State role in economic affairs. It is important for that trend to continue. Belarus has in the past consistently been committed to the idea of a strong State, especially in economic matters, and we plan to continue that policy in the future. It is the will of the Belarusian people, which was clearly expressed in June at the Belarusian People’s Assembly.
In the context of economics, another important trend is towards regional integration. To some extent, regional blocs have begun to play an independent role — one which until recently had been the prerogative of States. Since that seems to be the trend, there is a pressing need to establish cooperation mechanisms for regional processes similar to those we have established for States. Belarus holds that theme very close to heart. Belarus, as an active participant in a number of regional integration processes, remains very committed thereto. We have a vested interest in strengthening those processes and are deeply convinced that cooperation with other regional initiatives will facilitate that task. Our approach could be summed up as “integrating integration”. To assist in implementing that concept, we shall soon convene a conference on this issue in Minsk, with the support of the United Nations Economic Commission for Europe.
Finally, on the need for action in social and cultural areas, let us begin with a very simple fact. We are all different as a result of a host of different factors — geography, climate, wars, epidemics, religions and many others. Those factors have made us who we are. Tradition and culture cannot be changed. They have the power to unite. In a given territory they unite the people who died there, the people who are living there now and the people who have not yet been born. It is therefore obvious that imposing our preferences on each other is a mistaken and pointless endeavour.
What we need in this situation is dialogue, both dialogue to understand one another and dialogue that is a goal in itself. Dialogue should be an ongoing process that helps to find common ground among the different social and cultural approaches and that yields a positive result.
Let us consider the concept of the family as an example. We in Belarus are committed to the values of a traditional family, while in other countries there may be a recognition of a variety of types of family. We think that the individual is part of a family. Others, however, may assume that the family belongs to the individual. We do not need to demonstrate to each other the rightness of our particular approach. Instead, we should understand why we hold different positions. Can our different approaches lead to some kind of positive result? I think they can.
The Republic of Belarus sees an opportunity for addressing such approaches at the meeting of the United Nations Commission on Narcotic Drugs scheduled for March 2017, at which a draft resolution will be proposed on the role of the family in preventing illicit drug trafficking. We all have an interest in an effective fight against that challenge. We need to think together about how the family may be able to help in that area, despite the fact that we may understand the concept of family differently.
If Member States really want to achieve the 2030 Agenda for Sustainable Development, they need to restore world stability and overcome the growing chaos. I am convinced that this is possible, and that the United Nations, with its wealth of expertise, has the potential to help States in that endeavour. In any case, it is important that the United Nations work on practical implementation of the Agenda rather than immerse itself in the usual optimization, synchronization and report-writing. It is important to recognize that the Secretariat has not always worked in harmony with Member States. We hope that situation will change for the better under the new Head of our Organization.
The new Agenda for the United Nations, like the current global context, poses significant challenges for us. Looking at the prospects for their implementation, I call on everyone to be guided by the words of the second Secretary-General, Mr. Dag Hammarskjöld, who said,
“Never measure the height of a mountain until you have reached the top. Then you will see how low it was.”
